Affirming.
John Shewmaker appeals from a judgment of conviction of grand larceny and a sentence of two years' imprisonment.
The indictment charges the appellant, his brothers, Herbert, Hobert and Henry Shewmaker, and Noah Shepherd, with the crime. It crudely, and perhaps insufficiently, charges the other three with aiding and abetting Herbert Shewmaker and Noah Shepherd in its commission.
The indictment is fatally defective in that it does not charge that the taking of the property was against the will or without the consent of the Owner. Page v. Commonwealth, 235 Ky. 657.  32 S.W.2d 17; Maggard v. Commonwealth, 257 Ky. 414,78 S.W.2d 315; Cohan v. Commonwealth, 262 Ky. 80,89 S.W.2d 872.
There is no need to express an opinion as to the sufficiency of the evidence of guilt to take the case to the jury or to sustain the verdict.
Judgment reversed. *Page 402